Citation Nr: 1300039	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of fracture of left lateral malleolus (left ankle disability).

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to April 1987. 

In an October 2012 statement received at the Board in November 2012, the Veteran requested that his case be expedited due to financial hardship, giving examples of such hardship.  This motion is hereby granted by the undersigned.  As such, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  No hearing was requested.

Additionally, the issue of entitlement to a TDIU has been raised.  Specifically, the Veteran reported in his October 2008 claim for an increased rating, as well as in subsequent communications, that he had to stop working as a flight attendant in 2006 due to his left ankle and feet.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran claims that he is unemployable due, in part, to his left ankle disability which is on appeal, the claim for a TDIU is under the Board jurisdiction.

Finally, the issue of service connection for a back disability, as secondary to the service-connected left ankle disability, has been raised by the record.  See August 2011 statement (asserting that he now has a back disability as a result of his limp due to his left ankle disability).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As explained below, further development is necessary for a fair adjudication of the claims on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

At the outset, the Board calls attention to a March 2011 statement in which the Veteran reported receiving recent treatment for his left ankle at the Buffalo VA Medical Center (MC).  The Board notes that the last VA treatment records in the claims file are dated in December 2010.  Thus, it appears that there may be outstanding records, which VA has a duty to obtain.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  As such, any outstanding VA treatment records should be obtained and associated with the claims file.

The Veteran has also reported that his left ankle disability has worsened in severity since he was last examined for compensation purposes, in that he can now walk only approximately 200 feet.  See March 2011 and August 2011 statements.  During the last VA examination in July 2010, he reported being able to walk for approximately 20 minutes.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his left ankle disability.  

Further, the evidence of record does not include a specific opinion as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (holding that the duty to assist for a TDIU claim requires that VA obtain an opinion on what effect service-connected disability has on the ability to work).  As such, the VA examiner should also offer an opinion in this regard.  All pertinent lay and medical evidence should be considered, to include the May 2006 opinion from a private podiatrist that the Veteran is unable to work as a flight attendant due to his feet.  

Generally, to be eligible for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

Here, the Veteran is currently service-connected for residuals of a left ankle fracture, evaluated at 10 percent disabling.  He is also in receipt of a pair of 10 percent ratings for bunions of the left and right great toe, respectively.  
Additionally, a claim of service connection for a back disability, claimed as secondary to the left ankle, is being referred for appropriate action herein.  

Although the Veteran does not currently meet the percentage threshold requirements for a TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Additionally, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran to complete a formal application for a TDIU, and send him a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Obtain and associate with the claims file copies of all VA treatment records dated from December 2010 forward.  If the Veteran identifies and provides the necessary release for any pertinent outstanding non-VA treatment records, reasonable efforts should be made to obtain such records.  The Veteran should be allowed an opportunity to provide any records that cannot be obtained after reasonable efforts.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the current severity of his left ankle disability and the effects on employability of his service-connected conditions.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  With regard to the left ankle, the examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should also state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  To the extent possible, the examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided. 

(b)  With respect to a TDIU, offer an opinion as to whether the Veteran's service-connected disabilities, alone or together, at least as likely as not (probability of 50 percent or more) render him unable to secure or follow a substantially gainful occupation.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered, to include the May 2006 private podiatrist's opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  Thereafter, if there is evidence of unemployability due solely to service-connected disability, and the claim is not granted, then the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

5.  After completing any further development as may be indicated by any response received, readjudicate the claims for an increased rating for left ankle disability and for a TDIU based on all lay and medical evidence of record.  If any benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and allow an appropriate time for response.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

